DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the present application in the reply is acknowledged.  The traversal is on the ground(s) that there would not be an undue search burden.  During examination the examiner determined that the differing parts of the subject matter between species was readily located, and while different art is required no search burden was determined at this time with regard to the present scope of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites “configured to enable a retrofit” where it is generally unclear as it appears to be reciting a process within an apparatus claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The claim process of “enabled to retrofit” will not be given patentable weight with regards to the product of claim 2.
Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites “the different exhaust collector tunnel” where it is unclear if this is reciting this as a positive component of the claim and inclusive in the claimed subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10,14-17,19-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20110088398 to Subbarao.
As to claim 1, Subbarao discloses an exhaust collector tunnel (50) configured to mount inside an exhaust collector of a gas turbine (42,44,46), wherein the exhaust collector tunnel  comprises a tunnel wall  configured to extend around a turbine shaft of the gas turbine (Fig 1,2), and the tunnel wall  has a variable diameter  along at least a portion of a length of the exhaust collector tunnel (A, below).

    PNG
    media_image1.png
    430
    566
    media_image1.png
    Greyscale

As to claim 2, Subbarao discloses the variable diameter is configured to enable a retrofit of the exhaust collector  to fit a geometry of the gas turbine (Par 0015)
As to claim 3, Subbarao discloses the exhaust collector tunnel  is configured to replace a different exhaust collector tunnel  to enable connection of the exhaust collector  with the gas turbine , and the different exhaust collector tunnel  is not configured to connect with the gas turbine (Par 0015, further a mere replacement of like components would meet this limitation).
As to claim 4, Subbarao discloses the exhaust collector tunnel  comprises a first end portion  configured to extend into an exhaust diffuser (portion of 50 proximal 24) and a second end portion  configured to couple to a diverging section  of the exhaust collector (at 64), and the diverging section  is disposed downstream from the exhaust diffuser (Fig 3).
As to claim 5, Subbarao discloses the diverging section  comprises a deflector section (conical section connected between 64 and 44).
As to claim 6, Subbarao discloses the exhaust collector having the exhaust diffuser (24)  and the diverging section (conical portion attached 64).
As to claim 7, Subbarao discloses the gas turbine  configured to couple to the exhaust collector (Fig 1).
As to claim 8, Subbarao discloses comprising an exhaust diffuser (24), wherein the exhaust collector tunnel  extends at least partially into the exhaust diffuser 50 proximal 24 Fig 3), and the exhaust collector tunnel  is not directly coupled to the exhaust diffuser (connected indirectly via ribs 51).
As to claim 9, Subbarao discloses the variable diameter  comprises a tapered wall portion (A, above).
As to claim 10, Subbarao discloses the tapered wall portion  comprises a substantially constant angle  relative to a longitudinal axis  of the exhaust collector tunnel (A, above).
As to claim 14, Subbarao discloses wherein the variable diameter  comprises a stepped wall portion (A, above).
As to claim 15, Subbarao discloses A system, comprising: an exhaust collector (42,44,46) configured to couple to a gas turbine (Fig 1), wherein the exhaust collector  comprises: an exhaust collector frame (42,44,46); an exhaust diffuser  disposed in the exhaust collector frame (24); a diverging section  disposed in the exhaust collector frame  downstream from the exhaust diffuser (conical section between 64 and 44); and an exhaust collector tunnel (50) disposed in the exhaust collector frame  between the exhaust diffuser  and the diverging section (Fig 3), wherein the exhaust collector tunnel  comprises a tunnel wall  configured to extend around a turbine shaft of the gas turbine (Fig 1,2), and the tunnel wall has a variable diameter along at least a portion of a length of the exhaust collector tunnel (A,above).  
As to claim 16, Subbarao discloses the variable diameter  comprises a tapered wall portion (A, above).
As to claim 17, Subbarao discloses the tapered wall portion  comprises a substantially constant angle  relative to a longitudinal axis  of the exhaust collector tunnel (A, above).
As to claim 19, Subbarao discloses providing an exhaust collector tunnel (50) configured to mount inside an exhaust collector  of a gas turbine (42,44,46), wherein the exhaust collector tunnel  comprises a tunnel wall  configured to extend around a turbine shaft of the gas turbine (Fig 1,2), and the tunnel wall  has a variable diameter  along at least a portion of a length of the exhaust collector tunnel (A, above).
As to claim 20, Subbarao discloses the variable diameter comprises a tapered wall portion (A, above).


Claims 1,10-13,15-16,18 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20140047813 to Frailich.
As to claim 1, Frailich discloses an exhaust collector tunnel (B, below) configured to mount inside an exhaust collector of a gas turbine (561,562,563), wherein the exhaust collector tunnel comprises a tunnel wall  configured to extend around a turbine shaft of the gas turbine (Fig 4), and the tunnel wall  has a variable diameter along at least a portion of a length of the exhaust collector tunnel (B, below).

    PNG
    media_image2.png
    666
    505
    media_image2.png
    Greyscale



As to claim 10, Frailich discloses the variable diameter  comprises a tapered wall portion (B, above).
As to claim 11, Frailich discloses the tapered wall portion  comprises a variable angle  relative to a longitudinal axis  of the exhaust collector tunnel (B, above).
As to claim 12, Frailich discloses the tapered wall portion  extends along at least 50 percent of the length of the exhaust collector tunnel (B, above).
As to claim 13, Frailich discloses the tapered wall portion  extends along at least 90 percent of the length of the exhaust collector tunnel (B, above).
As to claim 15, Frailich discloses an exhaust collector  configured to couple to a gas turbine (561,562,563), wherein the exhaust collector  comprises: an exhaust collector frame (561,562,563); an exhaust diffuser (520,523) disposed in the exhaust collector frame ; a diverging section (C, above; alternatively wall 562) disposed in the exhaust collector frame  downstream from the exhaust diffuser ; and an exhaust collector tunnel  (B, above) disposed in the exhaust collector frame  between the exhaust diffuser  and the diverging section , wherein the exhaust collector tunnel  comprises a tunnel wall  configured to extend around a turbine shaft of the gas turbine (Fig 4), and the tunnel wall  has a variable diameter  along at least a portion of a length of the exhaust collector tunnel (B, Above).
As to claim 16, Frailich discloses the variable diameter comprises a tapered wall portion (B, above).
As to claim 18, Frailich discloses the tapered wall portion  comprises a variable angle  relative to a longitudinal axis  of the exhaust collector tunnel (B, above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746